Case: 1:17-md-02804-DAP Doc #: 1705 Filed: 06/20/19 1 of 3. PageID #: 50820




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í96)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,485 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                 Jun 20, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1705 Filed: 06/20/19 2 of 3. PageID #: 50821




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                    MDL No. 2804



                   SCHEDULE CTOí96 í TAGíALONG ACTIONS



  DIST      DIV.     C.A.NO.       CASE CAPTION


ARIZONA

   AZ        3       19í08165      Prescott, City of v. Allergan PLC et al   Opposed 6/17/19

MASSACHUSETTS

                                   Town of Wellfleet v. Amerisourcebergen Drug
  MA         1       19í11206      Corporation et al

MICHIGAN EASTERN

                                   Charter Township of Harrison v. The Pain Center USA,
  MIE        2       19í11681      PLLC et al Opposed 6/19/19
                                   City of Sterling Heights v. The Pain Center USA, PLLC
  MIE        2       19í11685      et al Opposed 6/19/19
  MIE        2       19í11687      City of Warren v. The Pain Center USA, PLLC et alOpposed 6/19/19


MICHIGAN WESTERN

  MIW        1       19í00438      Calhoun, County of v. Purdue Pharma L.P. et al
  MIW        1       19í00439      Kalamazoo, County of v. Purdue Pharma L.P. et al

MINNESOTA

  MN         0       19í01483      Olmsted County, Minnesota v. Purdue Pharma L.P. et al

MISSISSIPPI NORTHERN

                                   City of Amory, Mississippi v. Ameriscourcebergen
  MSN        1       19í00106      Drug Corporation et al
                                   DeSoto County, Mississippi v. Amerisourcebergen Drug
  MSN        3       19í00115      Corporation et al
                                   Leflore County, Mississippi v. Amerisourcebergen Drug
  MSN        4       19í00086      Corporation et al

MISSISSIPPI SOUTHERN

  MSS        1       19í00304
Case: 1:17-md-02804-DAP Doc #: 1705 Filed: 06/20/19 3 of 3. PageID #: 50822

                                   Pearl River County, Mississippi v. Amerisourcebergen
                                   Drug Corporation et al

MISSOURI EASTERN

                                   Wampanoag Tribe of Gay Head (Aquinnah) v. Opposed 6/18/19
  MOE        4       19í01654      Mallinckrodt Brand Pharmaceuticals, Inc. et al

NEBRASKA

                                   City of South Sioux City, Nebraska v.
   NE        8       19í00244      AmerisourceBergen Drug Corporation et al

NORTH CAROLINA EASTERN

                                   Bladen County v. AmerisourceBergen Drug Corporation
  NCE        7       19í00104      et al

NORTH CAROLINA WESTERN

                                   Mitchell County v. AmerisourceBergen Drug
  NCW        1       19í00176      Corporation et al

PENNSYLVANIA MIDDLE

  PAM        4       19í00945      County of Northumberland v. Purdue Pharma, L.P. et al

RHODE ISLAND

                                   Town of Portsmouth v. Amerisourcebergen Drug
   RI        1       19í00315      Corporation et al

VIRGINIA EASTERN

                                   City of Richmond v. AmerisourceBergen Drug
  VAE        3       19í00404      Corporation et al

WYOMING

  WY         1       19í00109      Riverton WY v. Purdue Pharma LP et al
